Title: C. W. F. Dumas to Benjamin Franklin: A Translation, 10 November 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John


      
       Gentlemen
       The Hague, 10 November 1778
      
      My last, of the 4th, left on the 6th. Tomorrow will be an important day and, if Amsterdam softens its position, will have serious consequences. We already know what the preliminary advisory of the Admiralties will be. The committee named to confer on this matter with the gentlemen of the Admiralty has made the following report: 1. They will refuse to enter into negotiations with Sir Joseph Yorke on the interpretation of the Treaties regarding naval stores. 2. They will strongly insist upon the restitution of the captured vessels. 3. The Admiralty will make certain specific arrangements with the country’s merchants during these troubles, or, to put it more plainly, convoys will be suspended for the said materials. This last point ruins all the rest.
      Our friend seemed a little embarrassed. He has written to ask that some of the best minds of the Bourse be sent to him in order that he might profit from their advice on this last point, which he characterizes as being plain foolishness. Another person, extremely displeased by the same thing, says that Amsterdam can successfully oppose this maneuver if it holds firm for the strict observance of the Treaties and a perfect neutrality. If not, the nation’s servile submission to the British whip will also draw down upon her that of the French, who will not only withhold the privileges she has thus far enjoyed in France, but will also follow the British example in capturing her vessels.
      You should, therefore, prepare yourselves, gentlemen, for my next letter, which will inform you of either the city’s strong and successful opposition, or the thunderbolt struck against the commerce and navigation of this nation. Then we can say quidquid delirant Britanni, plectuntur Belge. It will be their own fault.
      This situation will very likely linger a while, for our friend has told me that the Provincial Assembly will not adjourn this week. Since I cannot see him today, because he is dining in town, I wrote him a letter, a copy of which is enclosed.
      
      I am, with great respect, gentlemen, your very humble and very obedient servant
      
       Dumas
      
     